United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-60945
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HELEN MARIE BATEY, also known as Seall, also
known as Helen Marie Cherry,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                       USDC No. 1:00-CR-4-1-GRo
                         --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Helen Marie Batey, federal prisoner # 05451-043, appeals the

district court’s denial of her motion seeking a modification in

her sentence by compelling the Government to file a motion under

FED. R. CRIM. P. 35(b).   The district court may modify the imposed

term of imprisonment under limited circumstances.    18 U.S.C.

§ 3582(c).     Because Batey’s motion did not fall under any of the

provisions of 18 U.S.C. § 3582(c), it was unauthorized and

without jurisdictional basis.     United States v. Early, 27 F.3d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-60945
                               -2-

140, 141-42 (5th Cir. 1994).   Accordingly, on that alternative

basis, the district court’s order is AFFIRMED.